PHILLIPS, Judge.
The State brought this action pursuant to G.S. T13-229 and G.S. 113A-126 to compel defendant to comply with the permit procedures of those statutes in connection with the construction of a duck pond upon his property, which the State alleges has destroyed approximately 6,580 square feet of “coastal wetlands” as defined in G.S. 113-230(a). Defendant never applied for a permit to undertake any development of his property and in his answer *640denies that his property is subject to the permit requirements mandated by statute as not being within the definition of coastal wetlands, on which factual issue he demanded a jury trial. The State moved to deny defendant’s request for a jury trial and the motion was denied.
The facts governing this appeal are not materially different from those recorded in State ex rel. Rhodes v. Simpson, 91 N.C. App. 517, 372 S.E. 2d 312 (1988), and for the reasons stated in that opinion the order appealed from is affirmed.
Affirmed.
Chief Judge HEDRICK and Judge EAGLES concur.